TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00290-CV



                         Zenaida Gantan and Virginia Jaimes, Appellants

                                                   v.

                         Federal National Mortgage Association, Appellee


             FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
              NO. 12-1294-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellants Zenaida Gantan and Virginia Jaimes have appealed a trial court judgment in

a de novo eviction appeal from justice court. The trial court’s judgment was signed on March 5, 2013.

The notice of appeal contained in the clerk’s record is file-stamped April 30, 2013, and the record does

not contain any post-judgment motion that would have extended the normal 30-day appellate deadline,

nor a filing within 15 days thereafter from which an extension request might be implied.1 Accordingly,

the Clerk of this Court sent appellants a notice observing that the notice of appeal facially appeared to

be untimely and requesting that appellants supply proof of timely filing.2 Appellants responded with

         1
           See Tex. R. App. P. 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (motion
 for extension of time to perfect an appeal is implied when an appellant files a notice of appeal
 outside the thirty days provided by rule 26.1 but within fifteen days of deadline to file motion for
 extension).
         2
          See Tex. R. App. P. 42.3(c); see also Tex. Gov’t Code § 22.220(c) (“Each court of appeals
 may, on affidavit or otherwise, as the court may determine, ascertain the matters of fact that are
 necessary to the proper exercise of its jurisdiction.”).
an affidavit from their counsel. Appellee Federal National Mortgage Association (Federal) also filed

a “motion to dismiss untimely appeal” for want of jurisdiction, to which it attached an affidavit from

its own counsel.

                 The undisputed evidence confirms that appellants’ notice of appeal was not filed with

the trial court’s clerk—the Williamson County Clerk—until April 30, 2013, but also reflects that

appellants had attempted to invoke appellate jurisdiction within the 30-day appellate deadline in two

ways. First, appellants’ counsel had transmitted appellants’ notice of appeal to the Williamson County

Clerk by facsimile on March 22, 2013, which the Clerk received but declined to file because she was

not authorized to do so by the applicable local rules.3 Second, appellants had complied with provisions

of the trial court’s judgment that allowed them to supersede the judgment pending appeal by paying a

cash deposit of $12,000 in lieu of bond through monthly installments of $1,500 due by the 9th of each

month.4 The first such installment came due on November 9, 2012, and appellants timely made that

payment and each successive payment coming due since.5 It is also undisputed, and of note, that




         3
          See Tex. Gov’t Code §§ 51.803(b) (prohibiting filing of electronically transmitted documents
 unless “the district, county, or court of appeals has established a system for receiving electronically
 transmitted information from an electronic copying device, and the system has been approved by the
 supreme court”), .807 (requiring supreme court approval of local rules governing filing by facsimile);
 Williamson (Tex.) Dist. Ct. & Cnty. Ct. at Law Loc. R. I, F (providing procedure for District Clerk
 of Williamson County to receive and file electronically transmitted court documents, but not
 addressing County Clerk).
         4
             See Tex. R. App. P. 24.1(a)(3), (c), 24.2(a)(2).
         5
           Although not signed until March 5, 2013, the judgment memorialized that the trial court
 had held the de novo hearing on November 2, 2012, awarded possession to Federal, and imposed the
 supersedeas conditions described above.

                                                     2
appellants’ counsel served the notice of appeal on Federal’s counsel by facsimile on March 22, 2013,

and that Federal’s counsel received it.

                While we express no opinion as to any implications of appellants’ attempts to file their

notice of appeal by facsimile in the absence of local rules that would authorize it, we conclude that

appellants’ payments of multiple installments of a cash deposit in lieu of a supersedeas bond represents

the sort of “bona fide attempt” to invoke appellate jurisdiction that confers such jurisdiction and would

require us to afford appellants a reasonable opportunity to file their notice of appeal to cure the formal

defect.6 We also observe that Federal does not claim any surprise or unfair prejudice from allowing the

appeal to go forward under these circumstances, nor would such a claim be credible where Federal

acknowledges being timely served with the notice of appeal and, for this reason and through appellants’

actions to supersede the judgment, “clearly knew long before the notice of appeal was due that

Appellants intended to appeal.”7 Accordingly, as a formal matter, we grant an extension of the period

in which to file the notice of appeal until April 30, 2013, so as to make timely the notice that appellants

filed on that date. We overrule Federal’s motion to dismiss.

                It is ordered on June 7, 2013.



Before Justices Puryear, Pemberton, and Rose



         6
            See Gregorian v. Ewell, 106 S.W.3d 257, 258–60 (Tex. App.—Fort Worth 2003, no pet.)
 (holding that appellants had similarly invoked appellate jurisdiction, notwithstanding filing their
 notice of appeal late, by filing a cash deposit to supersede the judgment within the appellate deadlines);
 see also, e.g., Warwick Towers Council of Co-Owners v. Park Warwick, L.P., 244 S.W.3d 838, 839
 (Tex. 2008) (per curiam) (summarizing the governing principles and policies).
         7
             Gregorian, 106 S.W.3d at 260.

                                                     3